The Honorable Gene Roebuck State Senator 2414 E. Matthews P.O. Box 1696 Jonesboro, AR 72401
Dear Senator Roebuck:
You have requested an Attorney General opinion concerning the eligibility of a particular project for grant funds under the provisions of A.C.A. §26-59-122, as amended by Act 1568 of 1999.
More specifically, you have asked:
  Does site development and construction of a city park which would create 10 to 15 full time jobs and approximately 125 part time jobs qualify as an eligible purpose for grant funds from the Economic Development of Arkansas Fund Commission under the provisions of A.C.A. § 26-59-122, as amended by Act 1568 of 1999?
RESPONSE
It is my opinion that the project such as the one described in your question would qualify as an eligible purpose for grant funds from the Economic Development of Arkansas Fund Commission under the provisions of A.C.A. § 26-59-122, as amended by Act 1568 of 1999.
In documents attached to your opinion request, the project to which your question refers is described in more detail. According to those documents, the proposed park is the Jonesboro Community Park, a new park that the city proposes to build, consisting of 109.61 acres. The proposed park would include 14 baseball fields, an indoor soccer facility, 23 outdoor soccer fields, pavilions, a picnic area, playground, volleyball field, and walking trail. The estimated cost of the project is $11,358,000.00. The new park would require that 10 to 15 full-time employees and 125 part-time employees be hired to be responsible for the facility.
The purposes for which the Economic Development of Arkansas Fund is to be used are described in A.C.A. § 26-59-122, as follows:
  The special revenues in this fund are to be used for grants to support job creation or job retention projects by government entities such as state agencies, public education institutions, airport or port authorities or a local body of government. The grant funds are to be used for construction, reconstruction, demolition, site development, transportation, contract and related costs associated with job creation or retention projects, or streets, roads, bridges, drainage and other vital public facilities related to job creation or retention or to provide training or retraining of the workforce for new or existing industry.
A.C.A. § 26-59-122 (as amended by Acts 1999, No. 1568).
The proposed city park described in your opinion request clearly matches the statutory description of projects that qualify for grants from the Economic Development of Arkansas Fund. More specifically, a grant for the proposed park project would support job creation by a local governmental body and would be used for construction and site development for a vital public facility.
Moreover, the regulations of the Economic Development of Arkansas Fund Commission do not appear to support any other conclusion.
I therefore conclude that the proposed project described in your opinion request would qualify as an eligible purpose for grant funds from the Economic Development of Arkansas Fund Commission under the provisions of A.C.A. § 26-59-122, as amended by Act 1568 of 1999.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh